BECENTI, Associate Justice,
concurring in the judgment:
I agree with the decision but ! think that we should make it absolutely clear that the police would be , barred from using any evidence they get from a search conducted without a warrant when they could have gotten one ahead of time.
Under our decision today, we are leaving open the possibilty that the police can simply deny that they had probable cause far enough in advance to get a search warrant.;: I .think the burden of proof should be squarely on the government in this matter. Otherwise, this issue will constantly come up in just about every criminal case.